Case: 21-2228   Document: 62     Page: 1    Filed: 10/13/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  SHOLEM WEISNER,
                   Plaintiff-Appellant

                 SHMUEL NEMANOV,
                     Plaintiff

                            v.

                    GOOGLE LLC,
                   Defendant-Appellee
                 ______________________

                       2021-2228
                 ______________________

    Appeal from the United States District Court for the
 Southern District of New York in No. 1:20-cv-02862-AKH,
 Judge Alvin K. Hellerstein.
                  ______________________

                Decided: October 13, 2022
                 ______________________

    MATTHEW DE PRETER, Aronberg Goldgehn, Chicago, IL,
 argued for plaintiff-appellant. Also represented by JACOB
 GINSBURG, Jacob Ginsburg, Esq. PLLC, Monsey, NY.

    TODD RICHARD GREGORIAN, Fenwick & West LLP, San
 Francisco, CA, argued for defendant-appellee. Also repre-
 sented by DANIEL LEDESMA, KEVIN MCGANN, OLIVIA LYNN
 WHEELING, New York, NY; ALLEN W. WANG, Mountain
 View, CA.
Case: 21-2228     Document: 62      Page: 2    Filed: 10/13/2022




 2                                      WEISNER   v. GOOGLE LLC



                   ______________________

     Before REYNA, HUGHES, and STOLL, Circuit Judges.
     Opinion for the court filed by Circuit Judge STOLL.
 Opinion dissenting in part filed by Circuit Judge HUGHES.
 STOLL, Circuit Judge.
     Sholem Weisner appeals from the district court’s dis-
 missal of his patent infringement suit under Federal Rule
 of Civil Procedure 12(b)(6). The district court held all of the
 asserted claims ineligible under 35 U.S.C. § 101. We af-
 firm-in-part and reverse-in-part.
                         BACKGROUND
                               I
     Mr. Weisner—a named inventor of U.S. Patent Nos.
 10,380,202, 10,642,910, 10,394,905 and 10,642,911—sued
 Google LLC for patent infringement in the United States
 District Court for the Southern District of New York.
     The four asserted patents are related and share a com-
 mon specification. 1 The shared specification generally de-
 scribes ways to “digitally record a person’s physical
 activities” and ways to use this digital record. ’202 patent,
 Abstract. Specifically, it describes a way in which individ-
 uals and businesses can sign up for a system so that they
 can exchange information, for instance “a URL or an elec-
 tronic business card.” Id. at col. 3 ll. 30–36. Then, as indi-
 viduals go about their day, they may encounter people or
 businesses that they want recorded in their “leg history,”
 which records the URLs or business cards along with the
 time and place of the encounters. Id. at col. 3 l. 48–col. 4


     1   Because the specifications are identical, we refer
 only to the ’202 patent specification unless otherwise spec-
 ified.
Case: 21-2228      Document: 62      Page: 3     Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                        3



 l. 23; see also id. at Fig. 8. The specification describes a “leg
 history” as “the accumulation of a digital record of a per-
 son’s physical presence across time.” Id. at col. 1 ll. 6–10.
      Individuals record entries in their travel history either
 by accepting a proposal from another person/business (e.g.,
 by “push[ing] a button”), or by unilaterally making an en-
 try (e.g., by “tak[ing] a snapshot with a digital camera . . .
 and upload[ing] it to [their] databank”). Id. at col. 3
 l. 48–col. 4 l. 11. These methods are illustrated in Figure 3
 (showing a user accepting a proposed entry by “Macy’s”)
 and Figure 4 (showing a user unilaterally making an entry
 at “Benson’s” by taking a photograph):
Case: 21-2228      Document: 62       Page: 4     Filed: 10/13/2022




 4                                        WEISNER   v. GOOGLE LLC




 Id. at Figs. 3–4; see also id. at col. 11 l. 20–col. 13 l. 18.
      The specification also describes using this collected
 travel history data to “enhance web searching results.” Id.
 at col. 17 ll. 9–13. For example, the specification describes
 a method for enhancing search results by using a “useful
 person”—someone that has visited a location in common
 with the searching person. Id. at col. 17 l. 53–col. 18 l. 35;
 see also id. at col. 19 l. 27–col. 20 l. 61. As illustrated in
 Figure 9, in response to a person’s search, the system cross-
 references the digital histories of the searching person and
 the useful person to establish a common visit (e.g.,
 “www.fourseasons.com” in Figure 9) and then gives prior-
 ity to those search results that are found in the useful per-
 son’s travel history (e.g., “www.vegassteakhouse.com” in
 Figure 9):
Case: 21-2228     Document: 62     Page: 5    Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                    5




 Id. at Fig. 9.
      Although the patents share a common specification,
 the claims are meaningfully different in their focus. Inde-
 pendent claim 1 of the ’202 patent recites recording “phys-
 ical location histories” of “individual member[s]” that visit
 “stationary vendor member[s]” in a “member network.” Id.
 at col. 21 ll. 13–67 (claim 1). In claim 1, the “physical en-
 counter” entry is proposed by the stationary vendor “auto-
 matic[ally]” and is recorded “upon acceptance by the
Case: 21-2228    Document: 62     Page: 6    Filed: 10/13/2022




 6                                    WEISNER   v. GOOGLE LLC



 handheld mobile communication device of the individual
 member.” Id. An example of such a system is shown in
 Figure 3, above.
     Claim 1 also recites a variety of other generic hardware
 and software components and features, such as a “telecom-
 munications network,” “database,” “application,” “position-
 ing system,” “handheld mobile communication device,”
 “URL,” a “searchable” “physical encounter history,” and a
 “visual timeline.” Id. The full claim is lengthy:
     1. A method of creating and/or using physical loca-
        tion histories, comprising:
       maintaining a processing system that is con-
        nected to a telecommunications network and
        configured to provide an account to an individ-
        ual member and to a stationary vendor mem-
        ber of a member network;
       providing an application that configures a
         handheld mobile communication device of
         each individual member of a member network
         to, upon instances of a physical encounter be-
         tween the individual member and the station-
         ary vendor member of a plurality of stationary
         vendor members of the member network at a
         physical premises of the stationary vendor
         member, a location of the physical encounter
         determined by a positioning system in com-
         munication with either the handheld mobile
         communication device or a communication de-
         vice of the stationary vendor member, and
         upon acceptance by the handheld mobile com-
         munication device of the individual member of
         an automatic proposal from the stationary
         vendor member, transmit a URL of the sta-
         tionary vendor member and a URL of the in-
         dividual member to the processing system
         automatically, thereby generating a location
Case: 21-2228     Document: 62      Page: 7    Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                       7



           history entry, in at least the account of the in-
           dividual member, that includes (i) the URL of,
           and a location of, the stationary vendor mem-
           ber, (ii) a time and date of the physical en-
           counter, and (iii) an identity or the account of
           the individual member and of the stationary
           vendor member,
       the URL of the individual member associated
         with the individual member before the physi-
         cal encounter between the individual member
         and the stationary vendor member;
       the application maintaining a viewable physical
         encounter history on the handheld mobile
         communication device that includes URLs
         from multiple stationary vendor members and
         is searchable from the handheld mobile com-
         munication device (i) by URL of the individual
         member and of the stationary vendor mem-
         ber, (ii) by geographic location, and (iii) by
         time of the physical encounter,
       maintaining, using the processing system, a da-
        tabase of physical encounter histories of mem-
        bers of the member network whose accounts
        received the location history entry that was
        generated during the physical encounters, the
        individual member’s account having data
        transfer privileges that allow the physical en-
        counter history to be accumulated through
        transmission of location history entries from
        multiple handheld mobile communication de-
        vices of the individual member over time; and
       wherein the physical encounter history of a par-
         ticular individual member includes at least
         one visual timeline of physical encounters of
         the particular individual member.
Case: 21-2228      Document: 62    Page: 8    Filed: 10/13/2022




 8                                     WEISNER   v. GOOGLE LLC



 Id. at col. 21 ll. 13–67.
      Claim 1 of the ’910 patent is similar. It, too, describes
 “accumulation of physical location histories.” ’910 patent
 col. 21 ll. 16–61. It likewise recites generic features such
 as an “application,” “handheld mobile communication de-
 vice,” “database,” etc. Id. The ’910 patent’s recited method,
 however, involves “capture by the particular individual
 member” that is processed “automatically.” Id. In other
 words, the location history is recorded based on the initia-
 tive of the individual choosing to record entries, rather
 than in response to an individual “accept[ing]” an auto-
 matic proposition by a vendor as in claim 1 of the ’202 pa-
 tent. See id.
      The representative claims of the remaining two pa-
 tents have a different focus: using physical location histo-
 ries to improve computerized search results. For instance,
 the preamble of claim 1 of the ’911 patent recites “enhanc-
 ing digital search results . . . using URLs of location histo-
 ries.” ’911 patent col. 21 ll. 14–53 (claim 1). The preamble
 to claim 1 of the ’905 patent likewise recites “combining en-
 hanced computerized searching . . . with use of humans as
 physical encounter links.” ’905 patent col. 21 ll. 15–63
 (claim 1). The claims then recite a number of steps for ac-
 cumulating physical location histories (similar to the ’202
 and ’911 patents) but then also include steps related to
 computerized searches using these histories. Because we
 will discuss claim 1 of both the ’911 and ’905 patents in the
 analysis below, we repeat the claim language in full here:
     1. A computer-implemented method of enhancing
        digital search results for a business in a target
        geographic area using URLs of location histo-
        ries, comprising:
        providing, by at least one processing system in
          communication with a positioning system, an
          account to (i) an individual member and (ii) a
          stationary vendor member, of a member
Case: 21-2228     Document: 62     Page: 9   Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                    9



           network, the account associated with a URL,
           the individual member’s account associated
           with a mobile communication device or multi-
           ple mobile communication devices,
       maintaining a communication link between the
        mobile communication device and the at least
        one processing system or the positioning sys-
        tem such that the mobile communication de-
        vice is configured to accumulate a location
        history on a database maintained by the at
        least one processing system from physical en-
        counters by the individual member at multi-
        ple stationary vendor members upon the
        mobile communication device being set to en-
        ter instances of a physical encounter between
        the individual member carrying the mobile
        communication device and the stationary ven-
        dor member at a physical premises of the sta-
        tionary vendor member, the positioning
        system determining a location of the individ-
        ual member at the physical premises;
       for each individual member having a location
          history who sends a search query to a search
          engine of the at least one processing system,
          the search query targeting a geographic area:
           (1) searching, by the search engine, the data-
           base for URLs of stationary vendor members
           in the location history, the location history
           also identifying time and geographic place of
           the physical encounters therein, and
           (2) assigning a priority, by the at least one
           processing system, in a search result ranking
           based on an appearance of one of the station-
           ary vendor member URLs in the location his-
           tory of the individual member, wherein that
           one of the URLs is of a particular stationary
Case: 21-2228    Document: 62     Page: 10    Filed: 10/13/2022




 10                                   WEISNER   v. GOOGLE LLC



          vendor member located in the target geo-
          graphic area.
 ’911 patent col. 21 ll. 14–53.
      1. A method of combining enhanced computerized
         searching for a target business with use of hu-
         mans as physical encounter links, comprising:
        maintaining a processing system connected to a
         telecommunications network;
        providing an application that allows a handheld
          mobile communication device of each individ-
          ual member of a member network, the device
          in communication with a—positioning sys-
          tem, upon a physical encounter between the
          individual member and a stationary vendor
          member of a plurality of stationary vendor
          members of the member network at a physical
          premises of the stationary vendor member, to
          transmit key data of the stationary vendor
          member and of the individual member to the
          processing system automatically as a result of
          the physical encounter, a location of each in-
          dividual member’s device determined by the
          positioning system, the key data being a URL
          or an identifier associated with the URL;
        maintaining, using the processing system, a da-
         tabase of physical location histories of mem-
         bers of the member network whose key data
         was transmitted to the processing system dur-
         ing the physical encounters,
        determining, by the processing system, a physi-
          cal location relationship recorded in the data-
          base between a searching person who is a
          member of the member network, a reference
          individual member of the member network
          and a first stationary vendor member of the
Case: 21-2228    Document: 62          Page: 11   Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                      11



           plurality of stationary vendor members, upon
           the searching person making a search query
           on a search engine having access to the pro-
           cessing system; and
       responding to the search query by generating a
         computerized search result that increases a
         ranking of the first stationary vendor member
         based on the physical location relationship
         wherein the relationship is as follows:
           (a) the reference individual member’s physical
              location history includes key data of the
              first stationary vendor member; and
           (b) the searching person’s physical location
              history and the reference individual mem-
              ber’s physical location history each include
              key data of a second stationary vendor
              member of the plurality of stationary ven-
              dor members,
       wherein the searching person’s physical location
         relationship to the first stationary vendor
         member is such that the searching person has
         a physical location relationship with the sec-
         ond stationary vendor member who has a
         physical location relationship with the refer-
         ence individual member who has a physical lo-
         cation relationship with the first stationary
         vendor member.
 ’905 patent col. 21 ll. 15–63.
                                  II
     Mr. Weisner filed suit on April 6, 2020, in the Southern
 District of New York. At first, Mr. Weisner alleged in-
 fringement of only the ’202 patent. J.A. 3023–31 (Com-
 plaint). But he voluntarily amended his complaint on
 June 16, 2020—before Google had responded to the initial
Case: 21-2228    Document: 62     Page: 12    Filed: 10/13/2022




 12                                    WEISNER   v. GOOGLE LLC



 complaint—to add allegations of infringement of the other
 three patents. J.A. 3032–61 (First Amended Complaint).
     Google moved to dismiss Mr. Weisner’s First Amended
 Complaint on two alternative bases. First, Google argued
 that the asserted patent claims are ineligible under
 35 U.S.C. § 101. Second, Google argued that Mr. Weisner
 had failed to meet the minimum threshold for plausibly
 pleading his claim of patent infringement under Bell Atlan-
 tic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v.
 Iqbal, 556 U.S. 662 (2009). The district court granted dis-
 missal on the Twombly / Iqbal basis on January 4, 2021.
 J.A. 12–14. It then held a hearing the next day to discuss
 patent eligibility. J.A. 2001–25 (Hr’g Tr.). After the hear-
 ing, the district court also granted dismissal based on inel-
 igibility under § 101 in a short, one-paragraph order.
 J.A. 15. In that same order, the district court provided
 Mr. Weisner an opportunity to file an amended complaint.
 Id.
     Mr. Weisner filed a Second Amended Complaint (SAC),
 adding allegations of infringement and allegations related
 to patent eligibility. J.A. 2026–55. Relevant to this appeal,
 Mr. Weisner added a section entitled “Invention Back-
 ground and System Details Explained.” J.A. 2028–33 (SAC
 ¶¶ 11–30). Google again moved to dismiss the SAC based
 on both § 101 and Twombly / Iqbal. The district court
 granted dismissal based on § 101 without another hearing.
 Weisner v. Google LLC, 551 F. Supp. 3d 334 (S.D.N.Y.
 2021) (Weisner).
    Mr. Weisner appeals.       We have jurisdiction under
 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     We apply regional circuit law when reviewing motions
 to dismiss for failure to state a claim under Rule 12(b)(6).
 FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089,
 1092 (Fed. Cir. 2016). “In the Second Circuit, grant of a
Case: 21-2228     Document: 62      Page: 13    Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                      13



 motion to dismiss is reviewed de novo to determine
 whether the claim is plausible on its face, accepting the ma-
 terial factual allegations in the complaint and drawing all
 reasonable inferences in favor of the plaintiff.” Ottah
 v. Fiat Chrysler, 884 F.3d 1135, 1141 (Fed. Cir. 2018) (first
 citing Iqbal, 556 U.S. at 678; and then citing Johnson
 v. Priceline.com, Inc., 711 F.3d 271, 275 (2d Cir. 2013)).
      Patent eligibility under § 101 is a question of law that
 may involve underlying questions of fact. Interval Licens-
 ing LLC v. AOL, Inc., 896 F.3d 1335, 1342 (Fed. Cir. 2018)
 (citing Berkheimer v. HP Inc., 881 F.3d 1360, 1365
 (Fed. Cir. 2018)). We review a district court’s ultimate con-
 clusion on patent eligibility de novo. Id. We have held that
 “[p]atent eligibility can be determined on the pleadings . . .
 when there are no factual allegations that, when taken as
 true, prevent resolving the eligibility question as a matter
 of law.” Data Engine Techs. LLC v. Google LLC, 906
 F.3d 999, 1007 (Fed. Cir. 2018).
      Section 101 defines patent-eligible subject matter as
 “any new and useful process, machine, manufacture, or
 composition of matter, or any new and useful improvement
 thereof.” 35 U.S.C. § 101. The Supreme Court established
 a two-step test for examining patent eligibility under § 101
 in Alice Corp. v. CLS Bank International, 573 U.S. 208
 (2014). Under step one, we “determine whether the claims
 at issue are directed to . . . [a] patent-ineligible concept[,]”
 such as an abstract idea. Id. at 217 (quoting Mayo Collab-
 orative Servs. v. Prometheus Lab’ys, Inc., 566 U.S. 66, 77–
 79 (2012)). Under step two, we “consider the elements of
 each claim both individually and ‘as an ordered combina-
 tion’ to determine whether the additional elements ‘trans-
 form the nature of the claim’ into a patent-eligible
 application.” Id. Step two is “a search for an ‘inventive
 concept’—i.e., an element or combination of elements that
 is ‘sufficient to ensure that the patent in practice amounts
 to significantly more than a patent upon the [ineligible
Case: 21-2228     Document: 62      Page: 14     Filed: 10/13/2022




 14                                     WEISNER   v. GOOGLE LLC



 concept] itself.’” Id. at 217–18 (alteration in original) (quot-
 ing Mayo, 566 U.S. at 72).
                                I
     We start with the ’202 and ’910 patents. We determine
 the challenged claims of these patents are patent ineligible,
 and thus we affirm the district court’s dismissal as to the
 claims of these two patents.
                                A
     At step one of Alice, we agree with the district court
 that the representative claims2 of these patents are di-
 rected to an abstract idea. The district court correctly de-
 termined that the patent claims are directed to “collect[ing]
 information on a user’s movements and location history
 [and] electronically record[ing] that data.” Weisner, 551
 F. Supp. 3d at 339. Put more simply, the claims are di-
 rected to creating a digital travel log.
     The claim language supports our conclusion that the
 claims are directed to creating a digital travel log. For in-
 stance, the preamble of claim 1 of the ’202 patent recites
 “creating and/or using physical location histories.” ’202 pa-
 tent col. 21 ll. 13–14. The steps in the body of the claim
 describe a generic process for achieving the goal of creating


      2  Although Mr. Weisner argues on appeal that a
 number of claims are “exemplary,” Appellant’s Br. 20, 28,
 32, 37, he only describes and analyzes claim 1 of each pa-
 tent in any significant detail. Accordingly, we treat claim
 1 of each patent as representative.
     Mr. Weisner briefly mentions claim 3 of the ’202 patent
 in two short paragraphs of his opening brief. Appellant’s
 Br. 57, 59; see also Appellant’s Reply Br. 26. To the extent
 that this was sufficient to preserve his argument, we also
 determine that claim 3 is ineligible for the reasons de-
 scribed below. See infra at 25 n.4.
Case: 21-2228    Document: 62      Page: 15     Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                     15



 a digital travel log, such as “maintaining a processing sys-
 tem” and using an “application” to generate a user’s “loca-
 tion history entry” on their “handheld mobile
 communication device.” Id. at col. 23 ll. 15–67. The pre-
 amble to claim 1 of the ’910 patent likewise recites a
 “method for accumulation of physical location histories.”
 ’910 patent col. 21 ll. 16–19. And again, the body of the
 claim recites generic features like a “processing system
 that is connected to a telecommunications network,” a
 “URL,” and a “handheld mobile communication device.” Id.
 at col. 21 ll. 20–61.
      Mr. Weisner does little to combat the district court’s ar-
 ticulation of what the claims are directed to for these two
 particular patents. Indeed, Mr. Weisner’s opening brief
 states that “[t]he method of claim 1 of the ’202 patent is
 directed to the creation and use of physical location histo-
 ries.” Appellant’s Br. 37. Likewise, Mr. Weisner’s own al-
 legations in the SAC of what the patents are “generally
 directed to” also support our conclusion that the claims are
 directed to creating a digital travel log. For instance,
 Mr. Weisner states that “[t]he ’202 Patent is generally di-
 rected to a method and system of creating and/or using
 physical location histories.” J.A. 2035–36 (SAC ¶ 34). Sim-
 ilarly, for the ’910 patent, Mr. Weisner alleges that patent
 “is generally directed to a method, system and computer-
 readable medium for accumulating physical location histo-
 ries based on digital member entries using a URL or an
 identifier associated with a URL.” J.A. 2044 (SAC ¶ 52).
      Both the Supreme Court and this court’s precedent
 suggest that claims purporting to improve “the functioning
 of the computer itself” or “an existing technological pro-
 cess” might not be directed to an abstract idea. Alice, 573
 U.S. at 225; Enfish, LLC v. Microsoft Corp., 822 F.3d 1327,
 1335 (Fed. Cir. 2016). Based on this precedent, Mr. Weis-
 ner asserts that claim 1 is not abstract, but rather “im-
 proves the functionality of the underlying system” by
 “[1] automatically recording physical interactions and
Case: 21-2228     Document: 62      Page: 16     Filed: 10/13/2022




 16                                      WEISNER   v. GOOGLE LLC



 [2] limiting what is recorded to only specific types of inter-
 actions that are pre-approved and agreed to by an individ-
 ual member and a vendor member.” See, e.g., Appellant’s
 Br. 57. As the district court correctly observed, however,
 “[h]umans have consistently kept records of a person’s lo-
 cation and travel in the form of travel logs, diaries, jour-
 nals, and calendars, which compile information such as
 time and location.” Weisner, 551 F. Supp. 3d at 339. Auto-
 mation or digitization of a conventional method of organiz-
 ing human activity like the creation of a travel log on a
 computer does not bring the claims out of the realm of ab-
 stractness. See Credit Acceptance Corp. v. Westlake Servs.,
 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“[M]ere automation
 of manual processes using generic computers does not con-
 stitute a patentable improvement in computer technol-
 ogy.”); Content Extraction & Transmission LLC v. Wells
 Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir.
 2014) (“The concept of data collection, recognition, and
 storage is undisputedly well-known.”).
     Likewise, the fact that the claims recite a number of
 generic elements—including a processing system, an appli-
 cation, and a handheld mobile communication device—
 does not shift their focus away from the core idea of creat-
 ing a digital travel log. “[S]imply appending conventional
 steps, specified at a high level of generality, to . . . abstract
 ideas cannot make those . . . ideas patentable.” Mayo, 566
 U.S. at 82; see also Affinity Labs of Tex., LLC v. Ama-
 zon.com Inc., 838 F.3d 1266, 1272 (Fed. Cir. 2016) (“The
 addition of basic user customization features to the inter-
 face does not alter the abstract nature of the claims . . . .”).
     Finally, Mr. Weisner’s last counterpoint—that the
 claims are not abstract because they are directed to only
 capturing the travel history of “members”—is not persua-
 sive. Appellant’s Br. 56–58. According to Mr. Weisner, this
 improves the “integrity” of the data and avoids an “inunda-
 tion of information making it useless.” Id. at 56–58. But
 these purported technological advantages are nothing
Case: 21-2228    Document: 62      Page: 17    Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                    17



 more than attorney argument, unlinked to the complaint
 or the patent claims or specification. Indeed, neither the
 specification nor the SAC addresses this purported techno-
 logical improvement. Although the claims do recite a
 “member of the member network” and other “member” lim-
 itations, they do not limit the data collection to only mem-
 bers. ’202 patent col. 21 ll. 13–67; ’910 patent col. 21
 ll. 16–61. Thus, the purported benefit of limiting data ac-
 cumulation to members is not captured in the claims and,
 accordingly, does not shift the focus of the claims away
 from the abstract idea of creating a digital travel log.
     Accordingly, we agree with the district court’s analysis
 at step one for these claims and reject Mr. Weisner’s argu-
 ments to the contrary. Having concluded that the repre-
 sentative claims for the ’202 and ’910 patents are directed
 to an abstract idea, we proceed to step two.
                               B
      Turning to step two, we consider the elements of each
 claim both individually and “as an ordered combination” to
 determine whether the claims recite “something more”
 than the abstract idea to transform the nature of the claim
 into a patent-eligible application. See Alice, 573 U.S. at 217
 (quoting Mayo, 566 U.S. at 77–80). We conclude that the
 district court appropriately relied on statements in the
 specification and concessions by the patentee to conclude
 that the claims “rely on the use of existing technology to
 create a computerized version of [travel] logs and do not
 ‘focus on a specific means or method that improves the rel-
 evant technology.’” Weisner, 551 F. Supp. 3d at 340 (quot-
 ing Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241
 (Fed. Cir. 2016)).
     As the district court appropriately determined, the
 specification describes the components and features listed
 in the claims generically, supporting the conclusion that
 these components and features are conventional, not in-
 ventive concepts in the patents. See ’202 patent col. 8
Case: 21-2228    Document: 62       Page: 18   Filed: 10/13/2022




 18                                     WEISNER   v. GOOGLE LLC



 ll. 32–42 (describing the “software 89” for implementing
 the invention on a mobile device as being “content [that] is
 known to those skilled in the art of computer science” and
 which “can be readily developed or is already known to
 those skilled in the art”), col. 8 ll. 38–40 (describing meth-
 ods to “receive and transmit wirelessly” including “methods
 such as Bluetooth®”), col. 8 ll. 43–60 (explaining that
 “handheld electronic network device 22” includes “any
 other handheld electronic device that is typically carried
 around by people during their day including IPods, cellular
 telephones, [etc.]”), col. 8 ll. 61–64 (generically describing
 having a customer “sign up at a web site” to become “a
 member of the network”), col. 11 ll. 44–46 (explaining that
 the “telecommunications network” is typically “a global
 network such as the world wide web”), col 15 ll. 44–50 (ref-
 erencing a generic “GPS or other navigational system” to
 create a “geographical place stamp”). We agree with the
 district court that these claims do not recite significantly
 more than the abstract idea of digitizing a travel log using
 conventional components.
     Mr. Weisner again argues that the claim limitations di-
 rected to “members” provide the something more to trans-
 form the claims into a patent-eligible invention.
 Appellant’s Br. 54–55, 58–59; Appellant’s Reply Br. 22–24.
 As explained above, however, this argument is not linked
 to the claims.
     For these reasons, we agree with the district court’s
 conclusion that the asserted claims of the ’202 and ’910 pa-
 tents are ineligible under § 101, and therefore affirm the
 district court’s dismissal as to these claims.
                               II
     We turn next to the ’905 and ’911 patents. We deter-
 mine the challenged claims of these patents have not been
 shown to be ineligible at the Rule 12(b)(6) stage, where the
 court must accept all well-pleaded factual allegations as
 true and must construe all reasonable inferences in favor
Case: 21-2228    Document: 62      Page: 19    Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                    19



 of Mr. Weisner. Thus, we reverse the district court’s dis-
 missal as to the claims of these two patents.
                               A
     At step one, the district court erred by failing to sepa-
 rately analyze these patents. Although the specifications
 in all four patents are the same, the claims of the ’905 and
 ’911 patents are not directed to the same subject matter as
 the ’202 and ’910 patents. Rather, at step one, we conclude
 that the representative claims of the ’905 and ’911 patents
 are directed to creating and using travel histories to im-
 prove computerized search results.
      The claim language supports this focus. In contrast
 with the preambles of claim 1 of both the ’202 and ’910 pa-
 tents, which focus on creating the location histories, the
 preamble to claim 1 of the ’911 patent recites a “method of
 enhancing digital search results for a business in a target
 geographic area using URLs of location histories.” ’911 pa-
 tent col. 21 ll. 14–16. Similarly, the preamble to claim 1 of
 the ’905 patent recites a “method of combining enhanced
 computerized searching for a target business with use of
 humans as physical encounter links.” ’905 patent col. 21
 ll. 15–17. The bodies of the ’905 and ’911 patent claims also
 support this emphasis. They first describe accumulation of
 physical location histories in a highly generic fashion, and
 then, in more detail, describe the use of the location histo-
 ries in digital searches. ’905 patent col. 21 ll. 18–37 (first
 half of claim 1 describing generating a database of physical
 location histories), col. 21 ll. 38–63 (second half describing
 using the physical location histories in response to a
 “search query”); ’911 patent col. 21 ll. 17–37 (first half of
 claim 1 describing “accumulat[ing] a location history on a
 database”); col. 21 ll. 38–53 (second half describing using
 that information in a “search query”).
     The specification also supports this emphasis on using
 location histories in computerized searching as a distinct
 concept from mere accumulation of location histories. For
Case: 21-2228    Document: 62      Page: 20    Filed: 10/13/2022




 20                                    WEISNER   v. GOOGLE LLC



 instance, the background of the invention lists certain as-
 pects of searching on the world wide web as “[a]nother
 problem” that the patent is directed to solving. ’905 patent
 col. 2 ll. 47–62. Similarly, the “Summary of the Present In-
 vention” emphasizes an “improved method of searching the
 world wide web . . . that makes use of digital histories.” Id.
 at col. 4 ll. 36–38. Finally, the detailed description of the
 invention includes a section describing “Using Digital His-
 tories to Improve Search Results.” Id. at col. 17 l. 8–col. 20
 l. 67.
     Our conclusion is again supported by allegations in
 Mr. Weisner’s SAC regarding what the ’911 and ’905 pa-
 tents are “generally directed to.” See J.A. 2041 (SAC ¶ 46)
 (“The ’911 Patent is generally directed to a method and sys-
 tem of enhancing digital search results for a business in a
 target geographic area using URLs of location histo-
 ries . . . .”); J.A. 2038–39 (SAC ¶ 40) (“The ’905 Patent is
 generally directed to a method and system of combining en-
 hanced computerized searching for a target business with
 use of physical encounters between individuals having
 communications devices and vendors . . . .”).
     Whether these claims are directed to an abstract idea
 presents a much closer question than the claims in the ’202
 and ’910 patents. We ultimately conclude that the repre-
 sentative claims of the ’905 and ’911 patents are directed
 to an abstract idea, but that, on the pleadings, they satisfy
 step two of the Alice test. Thus, we proceed to step two.
                               B
     Turning to step two of Alice, we conclude that
 Mr. Weisner has plausibly alleged that the ’905 and ’911
 patent claims recite a specific implementation of the ab-
 stract idea that purports to solve a problem unique to the
 Internet and that, accordingly, these claims should not
 have been held ineligible under step two at this stage.
Case: 21-2228    Document: 62      Page: 21     Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                     21



     The district court rejected the claims at step two be-
 cause the “patents at issue . . . confirm that the patented
 search and data collection uses conventional techniques
 without an inventive concept.” Weisner, 551 F. Supp. 3d
 at 340. In particular, the court relied on statements from
 the SAC and specification that concede the patentee did not
 invent a new search engine algorithm. J.A. 2030 (SAC
 ¶ 18) (conceding the patented system “uses the same or
 similar algorithm used by existing search engines”); ’905
 patent col. 17 ll. 13–15. Although this means the search
 engine algorithm cannot be the inventive concept that
 saves the claims at step two, this does not doom these
 claims. As explained below, we conclude that the claims’
 specificity as to the mechanism through which they achieve
 improved search results (through a “location relationship”
 with a “reference individual” for the ’905 patent or through
 the “location history of the individual member” who is run-
 ning the search in a targeted “geographic area” for the ’911
 patent) is sufficient. Stated another way, disclosing a new
 search engine algorithm is not necessary as these claims do
 not per se concern searching for new information, but ra-
 ther concern a new technique for prioritizing the results of
 the conventional search. 3
    Claim 1 of the ’905 patent plausibly captures an in-
 ventive concept in the form of a specific technique for using



     3   The dissent also echoes this same paragraph of the
 SAC and lines from the specification regarding the search
 algorithm. Dissent at 3. Like the district court’s opinion,
 this misses the point. It is not the algorithm itself that is
 alleged to be unconventional in the SAC. Rather, the SAC
 and the patent specification allege that it is the specific im-
 plementations for using the travel histories to prioritize the
 order of the search results that operate differently than
 conventional methods and solve an internet-centric prob-
 lem, as further described below.
Case: 21-2228    Document: 62      Page: 22     Filed: 10/13/2022




 22                                     WEISNER   v. GOOGLE LLC



 physical location history data to improve computerized
 search results. In particular, claim 1 uses a “physical loca-
 tion relationship” with a third-party “reference individual”
 to increase the priority of search results. Claim 1 describes
 how the physical relationship is established—the system
 searches the physical location histories of both a reference
 individual and the searching person to determine whether
 they have visited a common location (“second stationary
 vendor member”). ’905 patent col. 21 ll. 46–56. The system
 then prioritizes search results that the reference individual
 has visited. Id. at col. 21 ll. 46–48, 61–63 (stating “the ref-
 erence individual . . . has a physical location relationship
 with the first stationary vendor member” and “increas[ing]
 a ranking of the first stationary vendor member”).
     This is more than just the concept of improving a web
 search using location history—it is a specific implementa-
 tion of that concept. Even Google recognizes the specificity
 in this process with the following diagram from its appeal
 brief “illustrat[ing] the relationships”:




 Appellee’s Br. 12.
     This specific implementation is also alleged to solve a
 problem particular to the Internet. The SAC emphasizes
 this particular aspect as “something significantly more,”
 explaining that “when a user will search for a physical lo-
 cation to visit, the inventive system will search a list of the
 physical location URLs and produce a result, based
Case: 21-2228    Document: 62      Page: 23     Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                     23



 on: past visit of such user, and past visits of location rela-
 tives of such user.” J.A. 2031 (SAC ¶ 21). The SAC ex-
 plains this feature provides “specifically tailored result[s]
 to the searcher’s unique characteristics” and “eliminates
 the inherent bias of pushing and referring places through
 conventional web searches.” J.A. 2031–32 (SAC ¶¶ 22–23).
 The SAC explains that this is different from the conven-
 tional method, in which web searches merely defaulted to
 the “highest-ranking Uniform Resource Locator (‘URL’)
 link” by using purely “virtual encounters.” J.A. 2029 (SAC
 ¶¶ 15–16).
     Looking to the intrinsic record, the specification also
 emphasizes that conventional web searches have a problem
 of returning voluminous, generic, non-personalized search
 results. For example, the specification states that the cur-
 rent “process of searching the world wide web does not ad-
 equately take cognizance of the unique characteristics and
 tastes of the searching person.” ’905 patent col. 2 ll. 57–60.
 The solution, according to the specification, is an “improved
 method of searching the world wide web . . . that makes use
 of digital histories.” Id. at col. 4 ll. 36–38. That portion of
 the specification specifically calls out the method of using
 a “useful person” which operates the same as the “reference
 individual” of the claims. Id. at col. 4 ll. 43–55. The speci-
 fication describes this “useful person” mechanism in signif-
 icant detail. Id. at col. 17 l. 53–col. 20 l. 67. Accepting
 these factual allegations in the SAC and specification as
 true, together with all reasonable inferences, as we must
 at this stage, see Aatrix Software, Inc. v. Green Shades Soft-
 ware, Inc., 882 F.3d 1121, 1127–30 (Fed. Cir. 2018); see also
 Johnson, 711 F.3d at 275, we conclude that the claims of
 the ’905 patent include an inventive concept that suffices
 to defeat Google’s motion to dismiss.
     Claim 1 of the ’911 patent is similar, although it pre-
 sents a different solution to the problem of generic web
 search results. Claim 1 of the ’911 patent is particular to
 “search quer[ies] targeting a geographic area.” ’911 patent
Case: 21-2228    Document: 62      Page: 24    Filed: 10/13/2022




 24                                    WEISNER   v. GOOGLE LLC



 col. 21 ll. 38–41. The claim recites searching the location
 history database for entries “in the location history of the
 individual member” conducting the geographically tar-
 geted search that fall within “the target geographic area.”
 Id. at col. 21 ll. 42–53. As described above, this implemen-
 tation is alleged in the SAC to be an inventive concept that
 improves computerized search results by taking into ac-
 count the “past visit of such user” (i.e., the particular user
 conducting the search) and “geographic location” of the
 search. J.A. 2031 (SAC ¶ 21). This is contrasted against
 the conventional method of prioritizing searches based ex-
 clusively on “virtual encounters.”           J.A. 2029 (SAC
 ¶¶ 15–16). And the claimed solution addresses the prob-
 lem of non-personalized search results described in the
 specification. ’911 patent col. 2 l. 64–col. 3 l. 2. Thus, we
 conclude that the claims of the ’911 patent also include an
 inventive concept that precludes an ineligibility determi-
 nation at the pleadings stage.
     We have previously held patent claims eligible at step
 two when they provided a specific solution to an Internet-
 centric problem. For example, the claims in DDR Hold-
 ings, LLC v. Hotels.com, L.P., 773 F.3d 1245
 (Fed. Cir. 2014), disclosed a system in which a visitor to a
 webpage that clicked on an advertisement on that webpage
 would not be transported to the third-party advertiser’s
 page but instead would remain within the original host’s
 webpage, allowing the host to retain web traffic. Id.
 at 1257–58. We explained that this provided “an inventive
 concept for resolving this particular Internet-centric prob-
 lem, rendering the claims patent-eligible.” Id. at 1259.
 And we noted that, unlike other patent claims that a pa-
 tentee argued were eligible based on an “Internet-centric
 challenge,” but that were held ineligible in Ultramercial,
 Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014), the
 “claims at issue [in DDR] specify how interactions with the
 Internet are manipulated to yield a desired result—a result
 that overrides the routine and conventional sequence of
Case: 21-2228    Document: 62      Page: 25    Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                    25



 events ordinarily triggered by the click of a hyperlink.”
 DDR, 773 F.3d at 1258.
     The ’905 and ’911 patent claims are analogous to those
 we held eligible in DDR. Here, the record supports that the
 claims plausibly provide a solution to an Internet-centric
 problem regarding web searches, allowing for more person-
 alized search results than conventional methods. And like
 the claims in DDR, the claims here avoid the Ultramercial
 problem of “broadly and generically claim[ing] ‘use of the
 Internet’ to perform an abstract business practice (with in-
 significant added activity)” because they provide a “specific
 way” to solve the problem—through the “reference individ-
 ual.” Id. at 1258–59.
     Thus, we conclude that claim 1 of the ’905 patent and
 claim 1 of the ’911 patent plausibly recite inventive con-
 cepts that add significantly more to the abstract idea of us-
 ing travel histories to improve computerized search
 results. These inventive concepts are supported by allega-
 tions in the SAC as well as portions of the specification,
 which we must accept as true at the pleadings stage. See
 Aatrix, 882 F.3d at 1127–30; see also Johnson, 711 F.3d
 at 275. 4



     4   Like claim 1 of both the ’905 and ’911 patents,
 claim 3 of the ’202 patent (mentioned only in passing in
 Mr. Weisner’s brief) is directed to the idea of creating and
 using travel histories to improve computerized search re-
 sults. Unlike the ’905 and ’911 patent claims, however,
 claim 3 of the ’202 patent fails to provide a “specific way”
 to solve the internet-centric problem regarding computer-
 ized search results. Instead, it recites the raw idea of using
 travel histories in a search. Claim 3 broadly describes
 “searching [] the physical encounter histories of the [loca-
 tion history] database” and “using results of the searching
Case: 21-2228    Document: 62      Page: 26     Filed: 10/13/2022




 26                                     WEISNER   v. GOOGLE LLC



                         CONCLUSION
     The district court correctly concluded that the claims
 in the ’202 and ’910 patents are ineligible under 35 U.S.C.
 § 101. Accordingly, we affirm the district court’s dismissal
 as to those patents.
     The ’905 and ’911 patent claims, in contrast, plausibly
 include more than merely the concept of improving com-
 puterized search results using travel histories. Instead,
 those claims add significantly more to that abstract idea by
 implementing a specific solution to a problem rooted in
 computer technology. Accordingly, we reverse the district
 court’s dismissal as to the claims of the ’905 and ’911 pa-
 tents.
   AFFIRMED-IN-PART AND REVERSED-IN-PART
                             COSTS
 No costs.




 . . . to affect a ranking” in response to a search query. ’202
 patent col. 22 ll. 4–7 (claim 3). It does not include any spec-
 ificity as to whose histories are being used or how they are
 being used to affect the search ranking, nor does it provide
 any mechanisms for limiting the relevant histories. It thus
 recites nothing more than the abstract idea. Accordingly,
 we determine that claim 3 of the ’202 patent is ineligible.
Case: 21-2228    Document: 62      Page: 27    Filed: 10/13/2022




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                   SHOLEM WEISNER,
                    Plaintiff-Appellant

                   SHMUEL NEMANOV,
                       Plaintiff

                              v.

                      GOOGLE LLC,
                     Defendant-Appellee
                   ______________________

                         2021-2228
                   ______________________

    Appeal from the United States District Court for the
 Southern District of New York in No. 1:20-cv-02862-AKH,
 Judge Alvin K. Hellerstein.
                  ______________________

 HUGHES, Circuit Judge, dissenting-in-part.
      I agree with the majority that the claims of the ’202 and
 ’910 patents are ineligible. I further agree that the claims
 of the ’905 and ’911 patents are directed to the abstract idea
 of “creating and using travel histories to improve comput-
 erized search results.” I dissent-in-part because I disagree
 with Part II.B of the majority’s analysis, determining that
 the claims of the ’905 and ’911 patents recite inventive con-
 cepts. Because the second amended complaint admits that
 the algorithms used to incorporate location data are rou-
 tine and conventional, and because the claims do not solve
Case: 21-2228    Document: 62      Page: 28    Filed: 10/13/2022




 2                                     WEISNER   v. GOOGLE LLC



 a problem specific to the internet, I would affirm the dis-
 trict court’s determination that the claims of these two pa-
 tents are ineligible.
                               I
     The second amended complaint and specifications re-
 veal that the claimed methods of the ’905 and ’911 incorpo-
 rate location history into a search engine algorithm in a
 routine and conventional way: using well-understood
 methods of incorporating browsing history. Thus, all the
 claims add is the idea of using location history in a search
 engine algorithm, which is the abstract idea itself.
     At step two, we distinguish between “laws of nature,
 natural phenomena, and abstract ideas”—which are not
 themselves patentable subject matter—and inventive ap-
 plications of the abstract idea—which might be eligible.
 Mayo Collaborative Servs. v. Prometheus Lab’ys, Inc., 566
 U.S. 66, 70–71 (“[A]n application of a law of nature or
 mathematical formula to a known structure or process may
 well be deserving of patent protection.” (quoting Diamond
 v. Diehr, 450 U.S. 175, 187 (1981)). We make this distinc-
 tion by examining “the elements of the claim to determine
 whether it contains an ‘inventive concept’ sufficient to
 ‘transform’ the claimed abstract idea into a patent-eligible
 application.” Aatrix Software, Inc. v. Green Shades Soft-
 ware, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018) (quoting
 Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S. 208, 221
 (2014)). “If the elements involve ‘well-understood, routine,
 [and] conventional activity previously engaged in by re-
 searchers in the field,’ they do not constitute an ‘inventive
 concept.’” Id. at 1128 (alteration in original) (quoting Mayo,
 566 U.S. at 73).
     The question of inventiveness at step two can involve
 underlying issues of fact, Berkheimer v. HP Inc., 881 F.3d
 1360, 1365 (Fed. Cir. 2018), and we take the facts alleged
 in the complaint as true when considering step two on a
 motion to dismiss.
Case: 21-2228    Document: 62     Page: 29    Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                    3



     Mr. Weisner’s second amended compliant explains
 that, “[p]rior to 2007, . . . [e]xisting search engine and
 search algorithm technology used records of virtual en-
 counters only.” Appx2029 at ¶ 15. Rather than “discern the
 most relevant physical location,” these search engines re-
 turned websites based on, among other things “the individ-
 ual’s cyber activity [and] surf history.” Appx2029 at ¶ 16.
     The claims of the ’905 and ’911 patents detail ways in
 which a search engine can use a person’s history of physical
 encounters to provide relevant search results. In the
 ’905 patent, the search engine uses location histories of
 both the “searching” person and a second “reference” per-
 son who has visited at least one of the same locations. ’905
 patent at 21:50–63. The search engine prioritizes search
 results appearing in the reference person’s location history.
 Id. at 21:46–49. In the ’911 patent, the search engine pri-
 oritizes results within the geographic area of the searching
 person’s other physical encounters. ’911 patent at 21:39–
 53.
     The second amended complaint concedes, though, that
 the claimed method “uses the same or similar algorithm
 used by existing search engines, only with physical encoun-
 ters that are now searchable online just as cyber encoun-
 ters were until now.” Appx2030 at ¶ 18. In other words, the
 claimed methods of using location history are conventional
 methods, merely reused or adapted for use with a new type
 of data—location history. This allegation accords with the
 specification, which states that “[a]lgorithms can be easily
 imagined by those skilled in the art of search engine algo-
 rithms that would improve searching.” ’905 patent
 at 17:13–15. Like search engines considered browsing his-
 tory before 2007, the claimed “search engine algorithm
 would consider the URLs in the [location] history of the
 person doing the searching.” Id. at 17:18–19.
     Taking the allegations in the complaint as true, the
 claimed methods of incorporating location data are “well-
Case: 21-2228    Document: 62       Page: 30   Filed: 10/13/2022




 4                                      WEISNER   v. GOOGLE LLC



 understood, routine, [and] conventional.” Mayo, 566 U.S. at
 79 (alteration in original). The methods thus do not convert
 the abstract idea—creating and using travel histories to
 improve computerized search results—into an inventive
 application.
     Because the details of the methods are conventional,
 the only purportedly unconventional aspect of the claims is
 the use of location history in a search engine. See
 Appx2029–31 at ¶¶ 17–21 (emphasizing “obstacles” related
 to the collection of location history and the “benefits” of
 having a location history and using it for search, rather
 than any obstacles or benefits arising from the details of
 the search algorithm implementation). But using location
 history to improve search results is, as the majority con-
 cludes, the abstract idea itself. Maj. Op. 20–22. “It has been
 clear since Alice that a claimed invention’s use of the inel-
 igible concept to which it is directed cannot supply the in-
 ventive concept that renders the invention ‘significantly
 more’ than that ineligible concept.” BSG Tech LLC v.
 Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).
 Thus, the ’905 and ’911 patents fail to claim an inventive
 concept adequate to save them at step two.
                               II
     DDR Holdings does not say otherwise. Although the
 claims here are limited to internet search engines, they do
 not solve an internet-specific problem.
     In DDR Holdings, LLC v. Hotels.com, we upheld claims
 covering an “e-commerce outsourcing system.” 773 F.3d
 1245, 1249, 1255 (Fed. Cir. 2014). “On activation of a hy-
 perlink on a host website—such as an advertisement for a
 third-party merchant— . . . the system generates and di-
 rects the visitor to a composite web page that displays prod-
 uct information from the third-party merchant, but retains
 the host website’s ‘look and feel.’” Id. at 1248–49. This sys-
 tem solved the problem that “third-party merchants [could]
 ‘lure the [host website’s] visitor traffic away’ from the host
Case: 21-2228    Document: 62      Page: 31     Filed: 10/13/2022




 WEISNER   v. GOOGLE LLC                                      5



 website because visitors would be taken to the third-party
 merchant’s website when they clicked on the merchant’s
 advertisement on the host site.” Id. at 1248 (quoting U.S.
 Patent No. 6,629,135 at 2:26–30) (second alteration in orig-
 inal).
     We upheld these claims at step two, distinguishing Al-
 ice and several other cases because the claims “do not
 merely recite the performance of some business practice
 known from the pre-Internet world along with the require-
 ment to perform it on the Internet.” Id. at 1257. Instead,
 “the claimed solution is necessarily rooted in computer
 technology in order to overcome a problem specifically aris-
 ing in the realm of computer networks.” Id.
      The ’905 and ’911 patents purport to improve recom-
 mendations provided on the internet. See ’905 patent at
 2:47–62, 17:8; ’911 patent at 2:50–3:2. But the problem of
 overly generic recommendations predates the internet, as
 does the solution of using location information to improve
 recommendations. To get more personalized recommenda-
 tions from a travel agent, people could ask about specific
 destinations and list locations they have visited before,
 analogous to the method of the ’911 patent. To get more
 personalized restaurant recommendations, people could
 ask friends with similar tastes who have visited some of
 the same restaurants, like the ’905 patent. Cf. In re Green-
 stein, 778 F. App’x 935, 938–39 (Fed. Cir. 2019) (“[T]he
 problem of trustworthy recommendations predates the In-
 ternet” . . . “[and] is a business problem, not a technical
 one.”); Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 778
 F. App’x 882, 884 (Fed. Cir. 2019) (“The concept of tailoring
 advertisements based on user data . . . dates back at least
 to local radio and television advertisements, which played
 only for users located in specific cities and were published
 in-between otherwise national programs. In the computer
 context, prior art systems tracked users . . . . A user’s loca-
 tion could be approximately determined by the IP address
 of their device . . . .”). The sheer amount of non-local
Case: 21-2228    Document: 62     Page: 32    Filed: 10/13/2022




 6                                     WEISNER   v. GOOGLE LLC



 information available on the internet perhaps exacerbates
 the problem of overly generic recommendations, but this
 does not make it an internet-centric problem.
      By contrast, the claimed system in DDR “overc[a]me a
 problem specifically arising in the realm of computer net-
 works” that does not have the same close analogues in the
 physical world—one cannot be inadvertently lured away
 from a physical retail store with the press of a button. DDR,
 773 F.3d at 1257. Rather than solving a problem specifi-
 cally arising in the realm of computer networks, the
 claimed methods of the ’911 and ’905 patents “merely recite
 the performance of some business practice known from the
 pre-Internet world along with the requirement to perform
 it on the Internet.” Id.
     I would find all challenged claims ineligible and re-
 spectfully dissent-in-part.